DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 2/7/2022, applicant has submitted an amendment filed 5/2/2022.
Claim(s) 8 has/have been amended.  Claim(s) 3-6 and 9-12 has/have been cancelled.  
Allowable Subject Matter
Claims 1, 2, 7, 8, and 13, are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 7 and 13), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method of reconstructing an N-channel audio signal (X) based on a single-channel downmix signal (Y), the method comprising: receiving, by a decorrelating section of a parametric reconstruction 5system, the single-channel downmix signal (Y); processing the single-channel downmix signal (Y) to output an (N - 1)- channel decorrelated signal (Z), the processing including applying respective filters to the single-channel downmix signal (Y); receiving, by a dry upmix section of the parametric reconstruction 10system, the single-channel downmix signal (Y) and dry upmix parameters (c), the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);  15outputting, by the dry upmix section, a dry upmix signal (CY);computed by mapping the single-channel downmix signal (Y) linearly in accordance with the set of dry upmix coefficients (C); (in accordance with the set of dry upmix coefficients, some of which coincide with the dry upmix parameters and some of which are based on the predefined relation between the set of dry upmix coefficients) receiving, by a wet upmix section of the parametric reconstruction system, the (N - 1)-channel decorrelated signal (Z) and a set of wet upmix 20parameters (P); (i.e. a set of wet upmix parameters which are not the set of dry upmix coefficients and which are not the set of dry upmix coefficients which are separately claimed entities [and are thus presumed to be different entities]) deriving, from the set of wet upmix parameters (P), a set of wet upmix coefficients (P); outputting, by the wet upmix section, a wet upmix signal (PZ) computed by mapping the (N - 1)-channel decorrelated signal (Z) and the set of wet 25upmix coefficients (P); and combining, by a combining section of the parametric reconstruction system, the dry upmix signal (CY) and the wet upmix signal (PZ) to obtain a multidimensional reconstructed signal (X) corresponding to the N-channel audio signal (X) to be reconstructed, 30wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation, and wherein the parametric reconstruction system includes one or more processors.
Koppens et al. (US 2011/0264456) teaches where a dry rendering unit which processes a stereo downmix signal according to a dry rendering matrix (paragraph 44; Figure 4, element 47) and a wet rendering unit that processes a decorrelated signal according to a wet rendering prescription (paragraphs 45-46; Figure 4, element 52; where paragraph 73 suggests where the wet rendering prescription is a wet upmix matrix) perform their respective computations based on a “dry rendering prescription presented by the SAOC parameter processing unit” (paragraph 44) and a “wet rendering prescription which is… obtained from the SAOC parameter processing unit” (paragraph 46), respectively, and where the SAOC parameter processing unit derives rendering prescription information from SAOC side information (suggested to be received together with a stereo downmix signal; paragraph 42 and Figure 3).  Paragraph 61 also describes where matrix elements can be interpolated in time.  Paragraph 83 also describes where “SAOC parameter processing unit 42 builds the dry and wet rendering matrices or upmix parameters G.sup.l,m and P.sub.2.sup.l,m which, in turn, are used by downmix pre-processing unit 40--at resolution n,k--in order to derive the binaural output signal 24 from the stereo downmix 18” (suggesting where matrices or parameters can be derived).  In this reference, the wet upmix matrix appears to be generated based on the dry upmix matrix (paragraph 73), and so it does not appear that the wet upmix matrix can be interpreted as being based on wet upmix coefficients that are derived from wet upmix parameters, as claimed, because the wet upmix parameters are separately claimed relative to the dry upmix coefficients.  Additionally, receiving wet upmix instructions from memory could be interpreted as receiving wet upmix parameters, but this reference does not appear to describe where the instructions are received by a wet upmix section of the parametric reconstruction system (as opposed to one or more processors that implements everything by executing instructions).
Maher (US 6,111,958), teaches the processing including applying respective filters to the single-channel downmix signal (Y); (Figures 1-2; col. 3, lines 22-26 [for mono signals, the left input channel and the right input channel are identical]; col. 3, lines 42-49 [decorrelator 12 is a mono-to-stereo pre-processor and is depicted in Figures 1-2]; col. col. 4, lines 1-12 [left input signal 220 enters a cascade of filters to produce a left output signal, right input signal 222 enters a second cascade of all-pass filters to produce right output signal and 220 and 222 may be 20 and 22, respectively, where for mono signals where the left input channel and right input channel 20 and 22 are identical, the same mono signal is input to two different cascades, where each cascade is at least suggested to each correspond to a respective channel]; col. 2, lines 37-42 [Each channel of the decorrelator comprises a cascade of all-pass filters, which further suggests that each of the cascades in Figure 2 produce a respective channel-specific signal, where each cascade is applied to the same mono signal when the input is a mono signal])
Kjoerling et al. (US 2006/0136229) suggests the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C); (Figures 1, 5a-5c; paragraphs 22, 46, 57, 60-61;
Figure 5b describes where low resolution parameters are used to calculate low resolution upmix matrices which are interpolated into high resolution matrixes which are provided to an upmix 500 that is controlled by a interpolated upmix matrix and which is applied to M input channels.  Figure 5a describes where an input 504 [the same element number as the M input channels 504 in Figure 6b] to element 500 [the same element number as upmix 500 in Figure 5b] is M input channel[s], which suggests where 504 in Figure 5b can be a single channel.  Figure 5a also describes where an output of 500 [the same element number as upmix 500 in Figure 5b] is N output channels [suggesting that the output of upmix 500 in Figure 5b is a plurality of channels].  Figures 5a-5b thus suggest where an input to the upmix 500 is a single-channel and the output of the upmix 500 is a plurality of channels, and where the upmix is performed using an interpolated upmix matrix derived from a low resolution upmix matrix derived from low resolution parameters.  Paragraph 22 describes interpolating an upmix matrix or upmix coefficients.  Paragraph 57 describes where “upmix matrixes or—generally stated—sets of upmiixing coefficients is calculated” [suggesting that upmix matrixes are matrixes containing upmixing coefficients] and where upmixing can include a first upmixing matrix for generating pre-decorrelated signals and a second mixing matrix for mixing signals derived from decorrelated signals.  Paragraphs 60-61 describes interpolating upmixing coefficients using one or two adjacent low resolution coefficient sets or matrixes output by upmix calculator.  Figure 1 and paragraph 46 describes interpolation [where interpolation is at least suggested to be based on a “predefined relation” between two values, e.g. in the case of linear interpolation, a linear “relation” which is “predefined” based on what the two values are and what values would be needed to make a straight line between the two values]
	Luo et al. (US 8,041,041) teaches “downmix operation… linear mapping from N-channel signals to stereo-channel with a 2xN coefficient matrix” (col. 1, lines 28-58 i.e. downmixing an N-channel signal to a lower-channel-number signal via linear mapping using a coefficient matrix), and suggests the “reverse” process where a lower-channel-number signal is linearly mapped to an N-channel signal via linear mapping using a coefficient matrix (see col. 1, lines 51-58 which describes where a surround synthesis processing unit of a decoder side uses “inverse processing corresponding to the extraction part on the encoder side” to derive the N-channel signals).  This reference teaches away from the surround synthesis processing unit 24 which combines side information with decompressed data to derive the N-channel signals for playback (col. 2, lines 7-13)
Purnhagen et al. (US 2007/0002971) teaches “In the case of n channels from m=1 channel,… using p=n-1 mutually decorrelated decorrelators an upmix matrix H".” (paragraph 156) and “single-based channel m” (paragraph 76) and “recreating n channels from m channels where m<n” (paragraph 89).  This reference teaches applying N-1 decorrelators to a single channel signal, and thus suggests decorrelating a single channel signal to an (N-1)-channel decorrelated signal
	Engdegard et al. (US 2012/0243690) teaches “The distortion control scheme 142 is adapted to derive the adjusted upmix parameters 132 from the rendering information 114 using an adjustable mapping rule, which may, for example, comprise a linear, piece-wise linear or non -linear mapping” (paragraph 83).

The next two references suggest where upmix coefficients used to process a downmix signal can be based on side information communicated with the downmix signal.
2009/0326959 teaches “The control of the upmix process, i.e. of the coefficients of the mix matrix 12, may be performed by user interaction via a mix control 20. In addition, the coefficients of the mix matrix 12 (H) may also be effected via so-called " side information", which is transferred together with the fed-in mono signal 14 (the downmix). Here, the side information contains a parametric description as to how the multi-channel signal generated is to be generated from the fed-in mono signal 14 (the transmitted signal). This spatial side information is typically generated by an encoder prior to the actual downmix, i.e. the generation of the fed-in mono signal 14” (paragraph 7).  Paragraphs 5-7 and Figures 7-8 describe where a mono signal and a decorrelated signal are fed to a mix matrix to generate a stereo signal (where the decorrelated signal is suggested to be N-1=2-1=1 channel).  Paragraph 7 also more specifically describes where coefficients of a mix matrix may be effected by side information transferred together with a fed-in mono signal (the downmix).  This reference more specifically describes where a matrix used to process a downmix signal and a decorrelated signal is based on information that is received (received side information).  This reference appears to describe where the downmix signal and the decorrelated signal are both processed by the same matrix, not where the downmix “dry” signal is processed by coefficients based on dry upmix coefficients while the decorrelated “wet” signal is processed by coefficients based on a set of wet upmix coefficients.
2009/0125313 teaches “According to an embodiment, an audio decoder for decoding a multi-audio-object signal having an audio signal of a first type and an audio signal of a second type encoded therein, the multi-audio-object signal having a downmix signal and side information, the side information having level information of the audio signal of the first type and the audio signal of the second type in a first predetermined time/frequency resolution, may have a processor for computing a prediction coefficient matrix C based on the level information; and an up-mixer for up-mixing the downmix signal based on the prediction coefficients to acquire a first up-mix audio signal approximating the audio signal of the first type and/or a second up-mix audio signal approximating the audio signal of the second type, wherein the up-mixer is configured to yield the first up-mix signal S.sub.1 and/or the second up-mix signal S.sub.2 from the downmix signal d according to a computation representable by” (paragraph 10).  This reference describes where a downmix signal is up-mixed based on prediction coefficients computed based on level information (suggested to be a type of parameter information) in side information, and therefore suggests where an upmix signal can be computed by processing a downmix signal using coefficients that are determined based on a side information “parameter”.
JP 2007-178684 (cited in IDS) appears to teach calculating a vector of scaling factors of ILD spatial parameters of synthesized signals from ILD spatial parameters that scale the energy level of an input downmix signal (see Google Translation of JP 2007-178684, page 3, description of pre-matrix module [402] of Figure 4)
Hilpert et al. (US 2011/0173005) teaches decorrelating a downmix signal to produce a decorrelated signal by applying filters (“A decorrelated signal [i.e. a signal having a cross correlation coefficient close to zero when cross-correlated with the transmitted signal] may be produced by feeding the downmix to a chain of filters… example, all-pass filters”, paragraph 8;), Hilpert recites a chain of filters which, in the prior art at least occasionally refers to a sequence of filters in series (in which case the filters are not applied to the downmix signal [i.e. only the first filter in the chain/series is applied to the downmix signal whereas the later filters in the chain/series are applied to the output of the immediately preceding filter])
KR 20110111432 (cited in IDS) teaches using a parameter interpolator to obtain one or more temporally interpolated upmix parameters to be used by the upmixer on the basis of a first complex-valued upmix parameter and a subsequent second complex-valued upmix parameter (at least suggested to be based on a predefined relation between the two upmix parameters).  See Abstract.
	The prior art suggests interpolating coefficients (where interpolation is suggested to determine new values based on relationships between existing values).
2008/0294444 teaches “Here, HM_L(n+j) and HM_R(n+j) are indicative of coefficients obtained by interpolating filter coefficient for pseudo-surround rendering, when a mono downmix signal is input. Also, HL_L(n+j), HR_L(n+j), HL_R(n+j) and HR_R(n+j) are indicative of coefficients obtained by interpolating filter coefficient for pseudo-surround rendering, when a stereo downmix signal is input. Here, `j` and `k` are integers, 0<j<k. Also, `a` is a real number (0<a<1) and expressed by following Equation 15” (paragraph 101) and also teaches where audio payload includes both coded audio data and coded spatial information (paragraph 40; Figure 1) and paragraphs 97-98 describe interpolating filter coefficients “When transmitted and generated spatial information has wide interval in time axis” and “to obtain spatial information which does not exist between the transmitted and generated spatial information” (where interpolation is suggested to be based on relationships between coefficients).
	2004/0125960 teaches “Optionally, the variable matrix coefficients may be upsampled by a factor of 8 using linear interpolation in order to reduce the slight reduction in perceived audio quality resulting from generating the gain control signals by sampling only once every eight samples” (paragraph 190)

	Also, the following is the reasons for indicating allowable subject matter in the Office Action mailed 7/29/2019 for Parent Application 16/363,099 (except for the last paragraph):
Applicant uses “dry” and “wet” in the claim language.  Based on what is described in the prior art (see citations to 4 prior art references immediately after this paragraph) entities that are characterized as "wet" are interpreted as entities that pertain to a decorrelated signal and entities that are characterized as "dry" are interpreted as entities that pertain to a downmix signal.
2006/0239473 “decorrelated signal or wet signal is used for the, possibly gain adjusted [according to the ILD and ICC parameters] decorrelated version of a downmix signal… term downmix signal, direct signal or dry signal… used for the, possibly gain adjusted downmix signal", paragraph 9;
2009/0234657 “original downmix signal [referred to also as ‘dry' signal… w-Wet… group of decorrelated signals [referred to also as ‘wet’ signal", paragraph 43;
2011/0173005 “mixing and weighting the transmitted downmix signal [the ‘dry’ signal] with a decorrelated signal [the ‘wet’ signal] derived from the downmix signal as indicated by the transmitted correlation parameters [ICC]”, paragraph 8;
9734832 “upmixer… configured to receive a sample x[t] or x[k] of the downmix audio signal… signal x[t] or x[k] is sometimes also designated as ‘dry signal’”; “decorrelated version of the downmix signal… called the wet signal”

The following issues exist in the rejection applied in the Search Report.  Citations are to paragraphs/figures/elements/equations in US 2010/0094631 (US version of search report reference WO 2008/131903).
1.  Element 352 (input X in Figures 4A-4D) "compris[es] at least two channels" (paragraph 62) and thus not a "single-channel downmix signal".
	2.  The “upper signal branches” in Figures 4A-4D were cited to address the "computing a dry upmix signal as a linear mapping of the downmix signal, wherein a set of dry upmix coefficients is applied to the downmix signal”, but it is not clear which portion of these upper branches is supposed to address the claimed limitation (matrix Q which is not included in Figure 4B? the decorrelator which, given conventional use of "wet" signal, produces a decorrelated/wet signal and not a dry signal? matrix P which was cited to address the “computing a wet upmix signal…” limitation in the claims? [not likely the matrix P since the output of matrix P can't be both the dry and wet upmix signal since, as claimed, the wet signal is computed by applying coefficients to a decorrelated signal while the dry signal is computed from the single-channel downmix signal such that they can’t be generated from the same input])
	3.  Equation 15, in particular, is cited to address “determining the set of dry upmix coefficients based on the received dry upmix parameters”, but equation 15 is directed to determining coefficients for matrix C, which is directed to the matrix applied in the lower branch (not the upper branch cited to address the "computing a dry upmix signal..." limitation).  Also, since matrix E is cited as the ‘wet upmix parameters’, then logically, the dry upmix parameters [even assuming C is the set of dry coefficients] must refer to either A or D, and it is not clear that these two entities constituted “dry upmix parameters” since D is described in paragraph 88 as a “downmix matrix”, and A is described in paragraphs 82, 87, and 88 as a "target rendering matrix".  Even if A or D are “dry upmix parameters” in the sense that they are used to derived “dry upmix coefficients” in matrix C, C is part of the lower branch and not the upper branch cited to compute the dry upmix signal.
	4.  Matrix E is cited as "comprising the ‘wet upmix parameters’”, but based on Equations 4-7 and paragraph 92-93, these elements are computed rather than “received” “together with” the single-channel downmix signal.
	5. Rz (see paragraph 92, calculated based on “decorrelated signal matrix Z” with NdxNd dimensions) is cited as the intermediate matrix.  Given that paragraph 92 describes Rz=ZZ*  where Rz is an NdxNd covariance matrix and Equation 7 describes SS*=E where SS* is "NxN object covariance SS*", given that multiplication of an mxn and nxp matrix results in an mxp matrix, and given that a "conjugate transpose"/"Hermitian transpose" denoted by the asterisk "*" of an mxn matrix is an nxm matrix, Rz only has "more elements than the number of received wet upmix parameters" (i.e. more elements than matrix E as indicated by point3) if Nd is less than N.  N is the number of objects (paragraph 46) and paragraph 50 describes where there can be a smaller number of decorrelators than audio objects and paragraph 70 describes where each decorrelator up to Nd has its own signal out of Nd signals, such that if there are fewer decorrelators than objects, then Nd is less than N.  However, as indicated in point 3, it is not clear that matrix E (cited for "wet upmix parameters") is received along with a single channel downmix signal as opposed to being computed via Equation 7, and more importantly Rz is not indicated as a matrix that was computed, in part, by E (i.e. Rz is not clearly “populated… based on the received wet upmix parameters”).
	6. P is cited as the “wet coefficients” which are obtained by multiplying intermediate matrix Rz by predefined matrix T.  This does not, however, necessarily mean that P has more elements than Rz as indicated in the search report.  As indicated in point 4, Rz is an NdxNd matrix, and in paragraph 108, when Nd equals 2 (which logically means NdxNd is 2x2), T is a 2x2 matrix.  Since multiplying an mxn matrix by an nxp matrix results in an mxp matrix, multiplying a 2x2 matrix Rz by a 2x2 matrix T leads to a 2x2 matrix P, in which case the number of "wet coefficients" is equal to the number of intermediate matrix elements.  None of the disclosed embodiments describe where P has more elements than Rz.
	7. Linear mapping is not also clearly taught in the reference cited in the search report.  Not all matrix multiplications are linear mappings. 
The Search Report reference, however, does teach a number of features relevant to the claim language, including generating a decorrelated signal (i.e. a “wet” signal) from a downmix signal using the “upper branch” decorrelator in Figures 4A-4D and applying a matrix P to the decorrelated signal (where the output of the application of matrix P can also be interpreted as “wet” since it is a result of operating on a decorrelated signal) and generating a “dry” signal using the "lower branch" of Figures 4A-4D which includes applying a matrix C to a downmix input signal.  Also, the reference does accurately teach the combining of the “wet” and “dry” outputs of the applications of matrices C and P.  Finally, this reference further teaches where the matrix P which outputs a “wet” signal is produced by "multiplying an intermediate matrix by a predefined matrix" (i.e. P is the result of multiplying Rz by T).
The prior art teaches downmixing an N-channel signal to a lower-channel-number signal via linear mapping using a coefficient matrix, and consequently suggests the “reverse” process where a lower-channel-number signal is linearly mapped to an N-channel signal via linear mapping using a coefficient matrix.
	8041041 “downmix operation… linear mapping from N-channel signals to stereo-channel with a 2xN coefficient matrix”
	The prior art further teaches applying N-1 decorrelators to a single channel signal.
	2007/0002971 “In the case of n channels from m=1 channel,… using p=n-1 mutually decorrelated decorrelators an upmix matrix H".”, paragraph 156; “single-based channel m”, paragraph 76; “recreating n channels from m channels where m<n”, paragraph 89; 
	In combination with Search Report reference US 2010/0094631, this reference suggests, instead of upmixing stereo channels into N channels (where each of the N channels has a respective decorrelator, see e.g. US 2010/0094631, paragraph 50 which describes embodiments where decorrelators and decorrelated channel signals are equal in number), where a downmix signal can have a single channel and where a decorrelator output can have N-1 channels.
	This further suggests the “reverse” process where an N-channel signal is downmixed to one channel.
	Transmission of parameters used in decoding as side information or metadata is also well-known and common in the art.
	The prior art further teaches where a decorrelated signal is generated by applying filters to a downmix signal
2011/0173005 “A decorrelated signal [i.e. a signal having a cross correlation coefficient close to zero when cross-correlated with the transmitted signal] may be produced by feeding the downmix to a chain of filters… example, all-pass filters”, paragraph 8;

Upon further search (in response to the Amendment filed 1/26/2022):
M. Ghaderi and M. H. Savoji, "Wideband speech coding using ADPCM and a new spectral replication method based on parametric stereo coding," 2011 19th Iranian Conference on Electrical Engineering, 2011, pp. 1-4 teaches transmitting parameters as side information in a parametric stereo coding system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 5/5/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658